Citation Nr: 0010245	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  94-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to June 
1976. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision by the RO in St. 
Petersburg, Florida, which increased the veteran's rating for 
service-connected lumbosacral strain from 10 percent to 20 
percent.  The July 1992 rating decision also denied 
entitlement to TDIU.  The veteran timely appealed both issues 
to the Board.  Thereafter, in an April 1995 rating decision, 
the RO further increased the veteran's rating for lumbosacral 
strain to 40 percent.  However, as the maximum available 
benefit was not granted, that issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In July 1996, the Board remanded this case was by for further 
development.  After completion of the requested development, 
the RO continued to deny the claims, and these matters have 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by paraspinal muscles spasms; limitation of 
flexion, extension, and lateral motion, with complaints of 
pain on movement in all spheres; and osteoarthritic changes; 
all of which are productive of disability comparable to 
severe limitation of motion.

2.  The veteran's other service-connected disabilities 
include bilateral hearing loss, spontaneous left 
pneumothorax, and status post appendectomy; all of which are 
properly rated as noncompensable.  

3.  The veteran completed high school and two years of 
college with occupational experience which includes truck 
driver, construction worker, and carpenter; he was last 
employed in June 1989.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5295-5292 (1999). 

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran was originally granted service 
connection by the RO for recurrent low back pain, spontaneous 
left pneumothorax, appendectomy, and bilateral hearing loss 
in August 1983.  At that time, noncompensable ratings were 
assigned to all of the veteran's service-connected 
disabilities.  Thereafter, in an August 1983 rating decision, 
the RO recharacterized the veteran's service-connected 
recurrent low back pain as lumbosacral strain, and increased 
the rating for that disability to 10 percent, effective 
December 14, 1982.  In March 1992, the veteran submitted a 
claim for an increased rating for his service-connected 
lumbosacral strain, and for TDIU.  In a July 1992 rating 
decision, the RO increased the veteran's service-connected 
lumbosacral strain evaluation to 20 percent, effective March 
30, 1992.  In addition, the RO also denied the veteran's 
claim for TDIU.  The veteran appealed those determinations.  
During the pendency of the appeal, the RO issued a rating 
decision in April 1995 which further increased the veteran's 
service-connected lumbosacral strain evaluation to 40 
percent.

I.  Background 

The extensive post-service medical evidence of record 
consists of several VA examination reports and private 
medical records indicating, inter alia, treatment for low 
back pain.  The veteran's medical history shows that he has 
been involved in motor vehicle accidents in 1986, 1987, and 
1989.  The veteran has been unemployed since his motorcycle 
accident in June 1989.

In a VA examination in June 1992, the veteran complained of 
pain in his low back.  Range of motion was somewhat limited 
on examination, secondary to pain.  The veteran had 
approximately 70 degrees of forward flexion, 10 degrees of 
backward extension, 20 degrees of left/right lateral flexion.  
Plain films of the lumbosacral spine demonstrated normal 
alignment, and no arthritic changes, as well as no fractures.  
Diagnosis was history of lumbosacral strain with multiple 
recurring injuries.  The veteran had no clinical evidence of 
radiculopathy nor nerve root compression at that time.

Private medical records from Memorial Hospital in Colorado, 
Springs, Colorado show that the veteran underwent a magnetic 
resonance imaging (MRI) of the lumbar spine in April 1993.  
Results indicated decreased signal intensity arising from the 
L4-5 and L5-S1 intervertebral discs compatible with disc 
desiccation and degeneration.  Mild posterior displacement of 
disc intensity material was present at L4-5, in the central 
and left parasagittal region with associated effacement and 
displacement of the thecal sac.  There was no evidence of 
free fragment.  Broad based bulging annulus fibrosis was 
present at L5-S1 without focal herniated disc or neural 
encroachment.  Normal signal intensity was present arising 
from the remainder of the lumbar intervertebral discs and all 
lumbar vertebrae.  Facet articulations were normal.  
Impression was central and left parasagittal L4-5 
subligamentous herniated disc, and broad based bulging 
annulus fibrosis superimposed on disc desiccation at L5-S1.

Also of record is an April 1993 report, and a May 1993 letter 
from Ronald O. Royce, D.O., of High Country Orthopedic 
Associates.  Dr. Royce indicated that the veteran received 
treatment from that facility for low back pain.  Dr. Royce 
stated that the veteran had a right leg radiculopathy and by 
recent magnetic resonance imaging, has a herniated nucleus 
pulposus with degenerative disc disease.  Examination of the 
veteran showed normal lumbar lordosis.  Palpation revealed 
the spinous processes of the dorsal spine to be non-tender 
with paravertebral musculature extending in the low lumbar 
area to the right buttock.  Mass formation was not noted 
along the sciatic nerve course.  Lumbar range of motion 
revealed extension to approximately 10 degrees.  Side bending 
and rotation were likewise 10 degrees.  Neurologic 
examination, including motor strength of the iliopsoas, 
quadriceps, adductors, tibialis anterior, extensor hallucis 
longus and peroneus brevis and longus all appeared to grade 
at 5/5.  Deep tendon reflexes appeared quite brisk and 
symmetric at 2/4 for the patella and Achilles.  Sensory 
dermatome changes were reported for the right lower leg.  
Root tension signs evaluated in the sitting and supine 
positions 

The veteran was afforded another VA examination in June 1993.  
At that time, the veteran complained that his back pain was 
constant, and that it kept him up every night.  The veteran 
stated that he is unable to stand long enough to cook a meal, 
nor can he sit for long periods of time.  The veteran 
explained that he was not allowed to lift more than 10 
pounds.  The veteran stated that he avoids walking, and can 
barely make it around the block using his cane.  Examination 
of the back revealed pain with motion.  Flexion was to 40 
degrees; lateral bending was from 0 to 15 degrees and 
rotation was to 20 degrees.  Extension was limited to 15 
degrees.  All of the movements were with discomfort.  The 
veteran was tender at approximately T-8-12 with mild spasm in 
the lumbar area.  Straight leg raising was positive at 10 
degrees on the right and 45 degrees on the left.  Diagnosis 
was chronic lumbosacral strain with discomfort and limitation 
of motion and function.  X-rays of the lumbosacral spine 
showed normal alignment without evidence of fracture or 
subluxation.  Disc spaces were well preserved.

In January 1995, the veteran was afforded another VA 
examination.  At that time, the veteran continued to complain 
of back pain.  On examination, the veteran had normal motor 
sensory testing in the lower extremities.  Deep tendon 
reflexes were normal as well, but the veteran did have pain 
in the lower back with almost all ranges of motion.  There 
were no postural abnormalities, and no fixed deformity.  
Forward flexion was to 40; backward extension was to 15; left 
and right lateral flexion was to 25; right and left rotation 
was 35.  There was objective evidence of a great amount of 
pain with forward flexion.  There was also pain with backward 
extension and right lateral flexion, with rotation to the 
left and to the right being extremely painful.  There was no 
evidence of neurological involvement at that time.  Diagnosis 
was lumbosacral disc pain, probably related to the motor 
vehicle accident, although back problems in service were also 
noted.

Thereafter, an April 1995 RO rating decision further 
increased the veteran's rating for his service-connected 
lumbosacral strain to 40 percent, effective March 30, 1992.  
The case was then sent to the Board on appeal.  The Board 
noted that the veteran claimed to be in receipt of Social 
Security Disability payments, but no such records were 
located within the claims file.  As such, the case was 
remanded back to the RO in July 1996 in order to obtain the 
Social Security Administration's records upon which the 
Disability payment award was based.  The records were 
obtained and associated with the claims file, and the veteran 
was afforded another VA examination in August 1998 before the 
case was sent back to the Board for appellate review.  A 
review of the Social Security records shows that the veteran 
was granted Social Security disability payments in May 1994.  
The award was based on a primary diagnosis of fibromyalgia 
and a secondary diagnosis of degenerative disc disease.  
Importantly, the records show that the veteran has multiple 
disabilities associated with his June 1989 motorcycle 
accident which have contributed to the veteran's overall 
disability picture.  In addition to the veteran's low back 
disability, the Social Security Administration found the 
following impairments  which were considered to be "severe" 
under the Social Security Act and Regulations:  fibromyalgia, 
status post reconstruction of the left wrist, moderate 
depression, and anxiety.  The Social Security award was based 
on a finding that the veteran has been disabled, and 
therefore unemployable since his motorcycle accident in June 
1989, the alleged date of onset.

The majority of the veteran's Social Security records are 
duplicative of medical evidence already of record.  One 
document not previously of record, however, was a March 1993 
examination report by disability specialist, Jeffery Ginther, 
M.D.  The veteran was afforded the examination in conjunction 
with his claim for Social Security Disability.  Specifically, 
the examiner addressed the veteran's complaints of low back 
pain, neck pain, left shoulder pain, left wrist pain, and 
right knee pain.  With regard to the veteran's complaints of 
low back pain, examination revealed a normal kyphosis and 
lordosis without scoliosis.  At that time, the veteran could 
only extend 10 to 20 degrees because of severe pain in his 
low back.  X-rays of the lumbosacral spine showed mild to 
moderate spondylosis.  No arthritis of the SI joints was 
noted, and there was no evidence of old fracture.  On the 
lateral there was disc disease of L5-S1, and again mild to 
moderate spondylosis.  On the obliques, there was no evidence 
of spondylolisthesis either on the right or the left sides.  
The veteran had the norma lordotic curve in his spine.  
Diagnosis was mechanical low back pain with sciatic 
component.  The examiner stated that from the history of the 
veteran, he expected to see some significant radiographic 
findings, however, the radiographic findings were largely 
unremarkable.  The examiner further noted that the veteran's 
over exaggeration of apparent problems, sleep disorder, and 
lack of physical findings led him to believe that the 
veteran's major problem was his fibromyalgia that was 
traumatically induced.  Importantly, the examiner opined that 
the veteran's physical complaints greatly exceeded his 
positive findings.  In addition, the examiner believed that 
the veteran could do much more physically than he was willing 
to admit.  Finally, the examiner stated that the veteran 
should be gainfully employed to improve his self image.

In February 1997, the veteran underwent another magnetic 
resonance imaging of the lumbar canal.  At that time, the 
veteran complained of back pain radiating to both feet with 
associated numbness.  Findings included a bulge of annulus, 
mild to moderate degree at the fourth and fifth lumbar discs.  
There were foci of T2 signal increase associated with the 
bulging annulus, L4-5 - S1 consistent with annular rents.  
The transverse images at L3-4 showed that the fat planes in 
the foramina were preserved, and exiting nerve roots were 
well-visualized.  No focal disc asymmetry was seen.  The L4-5 
level showed chronic broad based left paracentral disc 
protrusion, mildly effacing the thecal sac.  The examiner 
noted that the pattern was quite similar to the previous 
magnetic resonance imaging and computerized tomography 
studies, as the disc protrusion appears again confined to the 
disc space level, and no remote fragments were seen.  The L5-
S1 disc showed chronic small left disc protrusion which 
appeared to again contact the left S1 nerve root.  No 
progressive defects or other asymmetries were seen.  The 
conclusion was a chronic pattern of degenerative disc disease 
in the low lumbar spine with chronic broad based disc 
protrusion in the central to left paracentral area at L4-5 
and small focal disc protrusion on the left at L5-S1.  The 
findings were unremarkably similar to the previous studies 
and no obvious superimposed extruded disc fragments were 
encountered.

During the August 1998 VA examination, the veteran continued 
to complain of chronic and constant low back pain, weakness, 
stiffness, fatigability, and lack of endurance.  The examiner 
noted the results of the February 1997 magnetic resonance 
imaging, and also noted that the veteran's recent 
psychological assessment revealed that the veteran suffered 
from an anxiety disorder.  The examiner noted that the 
veteran refused to perform range of motion testing.  
Musculature of the back was moderately well developed.  
Pinprick sensation was somewhat diminished, but were 
basically normal.  The examiner noted that the veteran's most 
recent magnetic resonance imaging, performed in February 1997 
showed no additional disease to the previous magnetic 
resonance imaging.  The examiner opined that the veteran's 
back injury was not really a major injury, and that the 
magnetic resonance imaging's show that the disease was 
basically stable, and there was no neuroforamina encroachment 
of spinal stenosis.

The veteran also was afforded a VA audiology examination in 
August 1998.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
75
70
LEFT
10
10
25
60
70

Average in the right ear was 55, and average in the left ear 
was 41.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in 
the left ear.

Diagnosis was bilateral high frequency sensorineural hearing 
loss with excellent word recognition abilities at loud 
conversational speech levels.  The examiner noted that the 
veteran should be able to communicate effectively in all but 
background listening conditions with the use of his hearing 
aids.  The examiner opined that the veteran's hearing loss 
may interfere with employment opportunities, but stated that 
with the use of hearing aids, the veteran is completely 
employable.

II.  Analysis

Initially, the Board notes that the veteran's claims for an 
increased rating and a total rating are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  The Board also finds that the duty 
to assist the veteran in developing the facts pertinent to 
his claim pursuant to 38 U.S.C.A. § 5107(a) (West 1991) has 
been met.

A.  Lumbosacral Strain

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's lumbosacral strain is currently evaluated under 
the provisions of Diagnostic Code 5295-5292.  This indicates 
that the veteran is service-connected for lumbosacral strain, 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.27. 

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted if there is severe symptomatology with listing of 
the entire spine to the opposite side, a positive Goldwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or with some 
of the above with abnormal mobility on forced motion.  The 
foregoing criteria make it clear that lumbosacral strain may 
be rated based on limitation of motion.  Under Diagnostic 
Code 5292, severe limitation of motion of the lumbar spine is 
rated as 40 percent disabling, moderate limitation of motion 
is rated as 20 percent disabling, and slight limitation of 
motion is rated as 10 percent disabling.

The medical evidence set forth above demonstrates the 
progression of the veteran's service-connected lumbosacral 
strain.  Specifically, the veteran was granted entitlement to 
service connection for, inter alia, chronic low back pain.  
According to the veteran, his back pain became worse due to a 
motorcycle accident in June 1989.  In addition, the medical 
evidence notes the veteran's limitation of motion of the 
lumbar spine.  The Board points out, however, that the 
veteran's evaluation for his service-connected lumbosacral 
strain has been increased three times, commensurate with his 
symptomatology, since the original date of service 
connection.  Currently, the veteran contends that his 
service-connected disability is more disabling than 
represented by the currently assigned 40 percent rating.

The veteran has been afforded several VA spine examinations 
from 1992 to 1998.  While paraspinal muscles spasms, 
limitation of flexion, extension, and lateral motion, and 
osteoarthritic changes have been noted clinically, none of 
the examinations has revealed listing of the entire spine to 
the opposite side, a positive Goldwaite's sign or abnormal 
mobility on forced motion of the lumbosacral spine, warranted 
for a 40 percent evaluation under Diagnostic Code 5295.  As 
noted above, however, in evaluating a musculoskeletal 
disability, VA must also consider evidence of functional loss 
due to pain and other factors noted in 38 C.F.R. §§ 4.40 and 
4.45.  In this regard, the Board notes that during most of 
the veteran's evaluations, pain on motion was demonstrated, 
particularly on forward flexion, hyperextension and lateral 
bending.  As such, the Board finds (as did, apparently, the 
RO) that the overall symptomatology associated with the 
veteran's chronic lumbosacral strain is consistent with 
severe limitation of motion, for which the current 40 percent 
evaluation is assignable under Diagnostic Code 5292.  A 40 
percent rating is the maximum rating under both Diagnostic 
Codes 5292 and 5295.  Therefore, the veteran may be granted a 
higher evaluation only pursuant to evaluation under another 
potentially applicable diagnostic code, or on an extra-
schedular basis.  In this case, however, the Board finds that 
a higher evaluation may not be assigned on either basis.

The only other diagnostic codes providing for an evaluation 
higher than 40 percent for orthopedic back disability are 
Diagnostic Codes 5285 (for residuals of fracture of a 
vertebra), 5285 and 5289 (for ankylosis, or complete bony 
fixation, of the whole spine and lumbar spine, respectively), 
and 5293 (for intervertebral disc syndrome).  Here, however, 
there is no evidence of, or of disability comparable to, 
residuals of a fracture of a vertebra or ankylosis of any 
portion of the spine.  Likewise, there is no medical evidence 
of disc degeneration associated with the service-connected 
lumbosacral strain.  There also is no evidence of ratable 
muscle or neurological impairment warranting assignment of a 
higher evaluation on either basis.  See 38 C.F.R. §§ 4.73, 
4.124.  

Additionally, there is no showing that the disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, the record presents no basis for assignment of an 
evaluation in excess of the currently assigned 40 percent 
evaluation for the veteran's chronic lumbosacral strain, and 
the claim must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

B. TDIU

To establish service connection for a total disability rating 
based upon individual unemployability due to service-
connected disabilities, there must be  impairment so severe 
that it is impossible for the person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.340, 3.341, 4.16.  

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Veterans 
Appeals has addressed this issue.  The Court noted that since 
the foregoing terms were ill-defined by the laws and 
regulations pertaining to the VA, much could be learned from 
the decisions of the United States Circuit Courts of Appeals 
which had considered the question of whether a Social 
Security disability claimant was able to engage in 
"substantial gainful activity."  In Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991), the Court noted in particular the 
following standard announced by the 8th Circuit in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See §§ 3.341, 4.16, 4.19.

The veteran's sole compensable service-connected disability 
is his lumbosacral strain, which, for the reasons set forth 
above, is appropriately evaluated as 40 percent disabling.  
The veteran's other service-connected disabilities consist of 
bilateral hearing loss, spontaneous left pneumothorax, and 
status post appendectomy, each of which is evaluated as 
noncompensable.  These are the only disabilities which can be 
considered for purposes of establishing unemployability for 
compensation purposes.  The veteran has not recently filed a 
claim for a higher evaluation for any of the service-
connected conditions, and the record does not otherwise 
suggest that a higher evaluation for any such condition is 
warranted.  There is no medical evidence pertaining to the 
residuals of the veteran's left pneumothorax and his 
appendectomy, and the results of the August 1998 audiological 
evaluation clearly indicate that the veteran's bilateral 
hearing loss is properly evaluated as noncompensable.  See 
38 C.F.R. §§ 4.85, 4.87.  Thus, for purposes of the TDIU 
assessment, the Board finds that the veteran's service-
connected disabilities are appropriately evaluated.  

Clearly, the veteran does not have a disability presumed to 
result in total permanent disability, see 38 C.F.R. 
§ 4.15(1999), or a total schedular evaluation for any one or 
a combination of disabilities.  Further, as he only has a 
single disability evaluated as 40 percent disabling, and a 
combined disability rating of 40 percent, he does not meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Under 
these circumstances, a total rating may be assigned only if 
the veteran is shown to be unemployable and it is shown that 
this is an exceptional case warranting referral for 
assignment of a total rating on an extra-schedular basis.  
See 38 C.F.R. § 4.16(b).  However, following careful review 
of the record in this case, the Board must conclude that 
these criteria are not met.

A review of the record reflects that the veteran completed 
high school and two years of college, and that he has 
occupational experience as a truck driver, construction 
worker, and carpenter.  He last worked as a construction 
foreman at the time of his motorcycle accident in June 1989.  
The veteran has stated that he has not been able to work 
since that time due to injuries suffered as a result of that 
accident, and the Social Security Administration has found 
that the veteran is unemployable due to the multiple injuries 
suffered in the motorcycle accident.  However, none of the 
disabilities associated with the veteran's 1989 motorcycle 
accident are service connected.  

Significantly, the record includes no opinion by a medical or 
other qualified professional that the veteran is unemployable 
as a result of his service-connected disabilities.  On the 
contrary, the August 1998 VA spine examiner opined that it 
was unlikely that the veteran's back pain suffered during 
service was a major contributing factor to his present 
symptom complex and inability to work.  The examiner also 
noted that the veteran's many psychological problems (none of 
which are service connected) were significant.  Moreover, the 
record does not present any usual factors that might serve as 
a predicate for a finding of unemployability.  For example, 
it is not shown that any of the veteran's service-connected 
disabilities require frequent hospitalization, or require an 
inordinate quantity of medication.

Thus, based on the evidence of record, the Board finds that 
the evidence does not demonstrate that the veteran's service-
connected disabilities, when considered in association with 
his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, particularly the back disability for which 
he has been assigned a 40 percent evaluation.  However, such 
interference with employment is contemplated in his service-
connected disability evaluations, and the evidence of record 
does not demonstrate that the veteran's service-connected 
disabilities result in unemployability.  As such, his TDIU 
claim must be denied.




ORDER

A rating in excess of 40 percent for service-connected 
lumbosacral strain is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


